Case 1:19-cv-20172-RNS Document 62 Entered on FLSD Docket 08/05/2019 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.: 19-20172-CIV-SCOLA

 VANESSA CABRERA,

        Plaintiff,

 v.

 PROGRESSIVE BEHAVIORAL SCIENCE,
 INC., and MARIA ARIZMENDI, individually,

       Defendants.
 _______________________________________/

                           DEFENDANTS’ NOTICE OF SETTLEMENT

        Defendants, Progressive Behavioral Science, Inc. and Maria Arizmendi (hereinafter referred
 to as “Defendants”, unless specifically referred to), file this Notice of Settlement, and state:
        The parties have settled this case, and are finalizing the closing papers.


                                                                Glasser & Kleppin, P.A.
                                                                Attorneys for Plaintiff
                                                                8751 W. Broward Blvd.
                                                                Suite 105
                                                                Plantation, FL 33324
                                                                Tel. (954) 424-1933
                                                                Fax (954) 474-7405
                                                                E-mail: ckleppin@gkemploymentlaw.com

                                                                By__ s/Chris Kleppin________
                                                                       Chris Kleppin
                                                                       Fla. Bar No. 625485
Case 1:19-cv-20172-RNS Document 62 Entered on FLSD Docket 08/05/2019 Page 2 of 2



                                             CERTIFICATE OF SERVICE
          I HEREBY CERTIFY that on August 5, 2019, I electronically filed the foregoing document with
 the Clerk of Court using CM/ECF. I also certify that the foregoing document is being served this day on
 all counsel of record (Brody Shulman, Esq.) or pro se parties identified on the attached service list in the
 manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or in
 some other authorized manner for those counsel of parties who are not authorized to receive
 electronically Notices of Electronic Filing.




                                                                 By__ s/Chris Kleppin________
                                                                        Chris Kleppin
                                                                        Fla. Bar No. 625485
 C:/MyDocuments/Progressive/DefNoticeofSettlement08/05/19




                                                            2
